            Case 1:20-cv-03395-LLS Document 7 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KOKY XAVIER PLAZA,

                                Plaintiff,
                                                                 20-CV-3395 (LLS)
                    -against-
                                                                 CIVIL JUDGMENT
DEPARTMENT OF CORRECTION,

                                Defendant.

         Pursuant to the order issued July 17, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to prosecute.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 20, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
